Citation Nr: 9920204	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  98-04-795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether a timely substantive appeal was filed with respect to 
a January 1996 rating decision wherein entitlement to special 
monthly pension at the housebound rate was denied.


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to July 
1971.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal stems from a Department of Veterans Affairs(VA) 
Regional Office and Insurance Center (RO&IC)  rating decision 
dated in January 1996.

The Board notes that at a hearing before a travel Member of 
the Board sitting at the RO&IC in May 1999, the veteran 
submitted numerous historical private medical evidence in 
support of his present claim with written waiver of initial 
review by the RO&IC.  See 38 C.F.R. § 20.1304(c) (1998).  
While there are statements from a private law firm suggesting 
that the medical documents are also be utilized in their 
representation of the veteran's claim for Social Security 
Administration disability benefits there is no claim that the 
private law firm is representing the veteran in his claim for 
VA benefits nor does the veteran suggest otherwise.  At the 
Travel Board hearing in May 1999, the veteran was assisted by 
the Veterans Services Division as he had no formal 
representation. 

For reasons that are apparent in the decision cited below the 
Board notes that the veteran's testimony given at the hearing 
in May 1999 and evidence submitted at that time was taken as 
part of an attempt by the veteran to reopen a claim of 
entitlement to special monthly pension benefits at the 
housebound rate.  
Such matter is referred to the RO&IC for formal adjudicatory 
action.  


FINDINGS OF FACT

1.  In a rating decision dated in January 1996, the RO&IC 
granted entitlement to a permanent and total disability 
rating for pension purposes, but denied the claim of 
entitlement to special monthly pension benefits based on 
being housebound.  The veteran was notified of the decision 
by letter dated March 15, 1996.

2.  In July 1996, the veteran filed a notice of disagreement 
(NOD).  

3.  In August 1996, he was furnished a statement of the case 
(SOC) with notice to file a substantive appeal within 60 days 
of the date of the notification letter or within one year 
from the date of the letter notifying him of the action being 
appealed.  He was also notified that if more time was needed 
he could request more time before the time limit for filing 
his appeal expired.  

4.  The veteran never submitted a request for an extension in 
which to file his substantive appeal.

5.  The record is silent for any pertinent documents until a 
supplemental statement of the case (SSOC) dated in January 
1998 noted that all of the evidence had been considered but 
the denial of the veteran's claim was confirmed and 
continued.  It was noted that the SSOC did not represent a 
decision on the appeal he had initiated but rather changes or 
additions to the original SOC.

6.  The veteran was notified by letter dated January 5, 1998 
that he had 60 days within which to file a substantive 
appeal, and that his appellate rights would expire on March 
1, 1998.  His substantive appeal was filed.  

7.  The veteran filed his substantive appeal on March 11, 
1998.


CONCLUSION OF LAW

A substantive appeal with respect to the January 1996 rating 
decision wherein the RO&IC denied entitlement to special 
monthly pension at the housebound rate was not timely filed, 
and that rating decision became final.  38 U.S.C.A. §§ 7104, 
7105, 7108 (West 1991 & Supp. 1999);  38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

An historical review of the record shows that in a rating 
decision dated in January 1996, the RO&IC granted entitlement 
to a permanent and total disability rating for pension 
purposes, but denied the claim of entitlement to special 
monthly pension benefits based on being housebound.  He was 
notified of the decision by letter dated March 15, 1996.

In July 1996, the veteran filed a NOD.  

In August 1996, the veteran was furnished a SOC with notice 
to file a substantive appeal within 60 days of the date of 
the notification letter or within one year from the date of 
the letter notifying him of the action being appealed.  He 
was also notified that if more time was needed he could 
request more time before the time limit for filing his appeal 
expired.  

The veteran never submitted a request for an extension in 
which to file his substantive appeal.

The record is silent for any pertinent documents until a SSOC 
dated in January 1998 noted that all of the evidence had been 
considered but the denial of the veteran's claim was 
confirmed and continued.  It was noted that the SSOC did not 
represent a decision on the appeal he had initiated but 
rather changes or additions to the original SOC.

The veteran was notified by letter dated January 5, 1998 that 
he had 60 days within which to file a substantive appeal, and 
advised that his appellate rights would expire on March 1, 
1998.  

The veteran filed his substantive appeal on March 11, 1998.

The Board notes that at a hearing before a travel Member of 
the Board sitting at the RO&IC in May 1999, the veteran gave 
testimony regarding his attempt to reopen a current claim of 
entitlement to special monthly pension benefits at the 
housebound rate.  No testimony was given pertaining to 
whether a timely substantive appeal was filed with a denial 
of entitlement to special monthly pension benefits at the 
housebound rate in a rating decision dated in January 1996.


Criteria

Jurisdiction of the Board exclusively extends over appeals 
involving benefits under the laws administered by the 
Department of Veteran's Affairs. 38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.101(a) (1998).  An appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (1998).  

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  The notice of disagreement must be filed 
within one year of the date of the mailing of the result of 
the initial review or determination.  A substantive appeal 
must be filed within 60 days from the date that the RO mails 
the statement of the case to the appellant, or within the 
remainder of the one year period from the date of the 
notification of the rating action, whichever period ends 
later.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302(b) (1998).

An extension of the 60-day period for filing a substantive 
appeal may be granted for good cause shown.  A request for 
such extension must be made in writing and must be made prior 
to expiration of the time limit for filing the substantive 
appeal.  Otherwise, the determination becomes final and is 
not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § §§ 20.202, 20.302, 20.303. 
See also 38 U.S.C.A. § 7108; YT v. Brown, 9 Vet. App. 195, 
(1996); Roy v. Brown, 5 Vet. App. 554 (1993); Rowell v. 
Principi, 4 Vet. App. 9 (1993).

The Court has held that if there is a failure to comply with 
the law or regulations, it is incumbent upon the Board to 
reject the application for review on appeal.  
38 U.S.C.A. §§ 7105, 7108 (West 1991). Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).

The date of mailing of the SOC will be presumed to be the 
same as the date of the SOC and the date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed. 38 
C.F.R. § 20.302(b).  The same holds true for the date of the 
mailing of a Supplemental Statement of the Case (SSOC). 
38 C.F.R. § 20.302(c).

The agency of original jurisdiction may close the case for 
failure to respond after receipt of the SOC, but questions as 
to timeliness or adequacy of response shall be determined by 
the Board of Veterans' Appeals.  38 U.S.C.A. § 7105(d)(3).


Analysis

Because the appellant did not file a timely substantive 
appeal or response to the March 1996 SOC and pursuant to the 
statutory provisions of 38 U.S.C.A. § 7105(d)(3), the Board 
therefore concludes that a timely appeal to the Board, as 
described by 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.302(b)(c), 
was not perfected. YT v. Brown, 9 Vet. App. 195 (1996). See 
also Roy v. Brown, 5 Vet. App. 554 (1993).  The veteran never 
requested an extension in filing a substantive appeal.  

Thus, in the absence of a timely perfection of the appeal, 
the Board is without jurisdiction to consider the underlying 
claim for entitlement to special monthly pension benefits at 
the housebound rate and the appeal must be dismissed.  
Accordingly, the January 1996 rating decision wherein the 
RO&IC denied entitlement to special monthly pension benefits 
at the housebound rate is final.

The Board also points out that no determination is being made 
on the merits of this claim, since it is not properly before 
the Board on appeal at this time.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.200; Rowell, 4 Vet. App. 9 (1993); Roy, 5 Vet. 
App. 554 (1993).


ORDER

A timely substantive appeal with respect to a January 1996 
determination wherein the RO&IC denied the veteran's claim of 
entitlement to special monthly pension at the housebound rate 
was not timely filed; the appeal as to that issue is 
dismissed.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

